Citation Nr: 1531403	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  13-35 072	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for lumbar spine disability. 


REPRESENTATION 

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 3, 1991 to January 3, 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND 

The Veteran contends that he is entitled to service connection for degenerative arthritis of the lumbar spine.  He believes his degenerative arthritis of the lumbar spine is related to his active duty, as he injured his back during an in-service basketball game.  Although there is no evidence of a basketball injury in service, service treatment records confirm that the Veteran received treatment for lower back pain four times throughout his service.  In July 1993, the Veteran was treated for undiagnosed lower back pain.  In August 1993, the Veteran was treated for chronic lower back pain and diagnosed with possible muscle spasms or sprain.  In February 1996, the Veteran was again treated for lower back pain and prescribed Tylenol.  Finally, in February 1996, the Veteran was seen for a follow-up appointment concerning his lower back pain.  The examiner prescribed stretching exercises and a physical therapy consultation for the Veteran.  

Service treatment records do not reveal any official diagnoses, x-ray examinations, or degenerative changes in the Veteran's lumbar spine.  During the Veteran's exit examination, he stated he did not experience recurrent back pain, and the examination demonstrated that his spine was normal.   

After service, the Veteran again periodically sought treatment for lower back pain.  In January 2003, the Veteran experienced pain in the mid-level of his back.  In June 2003, the Veteran injured his lower back while playing basketball and was prescribed Motrin for pain management.  In April 2005, the Veteran sought treatment for a twisting injury which caused muscle spasms in his back and limited his range of motion.  

Several years later, in March 2009, the Veteran underwent an x-ray examination which revealed "mild L5-S1 disc space narrowing and slight endplate osteophytosis.  No other abnormality of the spine."  The Veteran informed the doctor his moderate lower back pain had begun three months prior to the examination.  The doctor prescribed Skelaxin for the Veteran's muscle spasms.      

In July 2009, the Veteran was involved in a motor vehicle accident.  His Workman's Compensation examination revealed disc degeneration at the L5-S1 level.  Following the examination, the Veteran underwent 12 weeks of physical therapy.    

After the physical therapy, the Veteran sought treatment from a private orthopedic surgeon in Jacksonville, Florida, in November 2009.  According to the treatment notes, the Veteran stated the back pain "was the result of a MVA [motor vehicle accident]".  The Veteran "deni[ed] any history of back pain prior to that."  An MRI examination again revealed that the Veteran suffered from degenerative changes at the L5-S1 level.  X-ray scans again revealed disc space narrowing at L5-S1.  The doctor diagnosed the Veteran with mechanical back pain due to the degenerative joint changes at the L5-S1 level.    

In December 2009, the Veteran sought treatment from a second doctor.  Again, examination notes reveal the Veteran attributed the pain to his motor vehicle accident: "he attributes the onset of these symptoms to a motor vehicle accident which occurred on July 30, 2009."  This doctor recommended a left L5-S1 interlaminar epidural steroid injection to address the degenerative changes.  In December 2009, the Veteran received the epidural steroid injection.    

The Veteran returned to his doctor in December 2009, stating that the injection resolved some pain, but only slightly.  In January 2010, the Veteran sought treatment from his doctor for lower back pain.  The examiner and the veteran discussed surgery as a possible solution for the degenerative joint changes in the Veteran's back.  In February 2010, the Veteran again saw his doctor for back pain, which was by that point preventing him from fulfilling his duties as a bus driver.  In June 2010, the Veteran and his physician discussed the Veteran's surgical options for back pain relief.  In July 2010, the Veteran again returned to the doctor due to worsening pain; at the conclusion of the visit, the doctor referred the Veteran for a pain management consultation.  

In December 2011, the Veteran underwent a VA examination.  The Veteran informed the examiner that he popped his lower back while playing basketball during active duty.  He also reported that in 2009, he was involved in a motor vehicle accident and was diagnosed as having a herniated bulging disk in his lumbar spine and that he was in constant pain. 

The examiner considered the treatment records, the Veteran's statements, and the physical examination and diagnosed the Veteran with degenerative joint disease of the lumbar spine.  The examiner opined that the disease "is not caused by his low back pain he was diagnosed [with] during his active duty.  The Veteran's separation exam shows that he had no recurrent back pain, and also, the veteran had onset of back pain in 2009 when he had [the] motor vehicle accident ... the veteran's current degenerative joint disease of the lumbar spine was caused by the MVA [motor vehicle accident] in 2009."   The examiner, however, did not discuss the rationale for that conclusion and, most importantly, did not analyze the Veteran's March  2009, diagnosis of lumbar disk shifting and osteophytosis, nor explain the possible role of those past diagnoses in affecting the Veteran's current diagnosis.  More generally, the examiner did not discuss and analyze the Veteran's well documented history of lower back pain throughout and after service and its relationship to the Veteran's current diagnosis.   

In light of the lack of rationale and the Veteran's medical history, an addendum opinion is required to clarify the nature of the prior injuries and diagnoses affecting the Veteran's degenerative arthritis in his lumbar spine.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate).  

For the foregoing reasons, and because the Board cannot substitute its own medical judgment for that of another medical professional, an addendum is required to ascertain the etiology of the Veteran's degenerative joint disease in his lumbar spine. 

Accordingly, the case is REMANDED for the following action:

1.   The AOJ should refer the claims folder to the examiner who completed the most recent examination to obtain an addendum opinion regarding the claimed disorder.  If the examiner is unavailable, the review and addendum opinion should be obtained from a different health care professional. 

The following considerations must govern the examination:

a.   Is the Veteran's current degenerative joint disease in his lumbar spine as likely as not (50% probability or greater) related to an in-service injury? Specifically, discuss the nature and date of onset of the prior injury to the lumbar spine, noted in the March 2009 private physician exam and, more generally, in the service treatment records.  Also discuss the July 2009 motor vehicle accidents and any possible effect on the Veteran's degenerative joint disease in his lumbar spine.    

b.  The examiner must review all medical evidence associated with the claims file.

c.  All indicated tests and studies must be performed. 

d.  The examiner must take a complete history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.  

e.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles. 

g.  If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be so provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

2.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




